DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/001421 filed on 08/24/2020.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/29/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
A telephone call was made to Attorney Syed Ahmed (Reg. No. 64,587, phone number (847) 289-5228) on February 18, 2022, requesting an election to the below restriction requirement. However, the applicants prefer an election/restrictions in writing. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for associating a digital certificate with a phone number associated with a client, classified in H04L9/3247.
II. Claims 8-20, drawn to a method implemented by a client associated with a call recipient, classified in H04W12/12.
Inventions I and II are directed to related as subcombinations discloses as usable together in a single combination. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of group I drawn towards a method for associating a digital certificate with a phone number associated with a client (i.e., verifying codes match and providing a digital certificate), whereas group II drawn towards a method implemented by a client associated with a call recipient (i.e., determining... that the extracted phone number.... is illegitimate) .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have a acquired a separate status in the art in view of their different classification; and
the invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439